Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 17 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					Borden Town 17 Augt 1823
				
				I am ordered to write to you immediately by the family here to tell you that you must come on by the first favorable opportunity and that they will be mortally offended by your refusal—I advise you by all means should you hear of any body coming to join their party and come immediately to Mrs. St—— at Philadelphia when Elizabeth and one of the young men will meet you and escort you out you must however write a few days before at what time you expect to arrive—If Mr. & Mrs. Thompson come on you can come with them—All well in a great hurry
				
					L C A
				
				
			